OFFICE OF THE ATTORNEY GENERAL OF   TEXAS
                                     AUSTIN
a-     G. MANN
,rw.mIFI.=*-


            H~areble Buford D. Bettle
            state Auditor ead Eff'laleaey
                                        srpert
            hl5tla, Texas
            -83X:




                                                       aaat date roquadt-
                                                       abeYe erptlaaad


           acmpowd of the
           awf tkkuerelor
           Fl~G~hdCtyater




                                         utloa of tke r&e*.
                                 tics%for the postpaaemn toitibtrla1
                                  rruit,me deseadmatrVltk t& 8pproYu
                                  tQaa,~tvltktke8tate.            Tko
           apeemaat  8peUiflM  t&at the txlel vi11 be poatpmml iov M
           lmg e tins a8 the dsiaH8nts aomply vltb the plm for the ail-
           pcwal of salt vetm?, vhich vet?~
                                          submittedin oompliraHonorable Buf~rd D. Battle, P&go 2


offiae is *intUtmd in Ty&er, Tem8, to InnruM,coxopli8noe
with the plan, 8nd ~elo~so order8 are given to the defeactuatu
by the Tyler offlae vhen th8 vatere in the iechea River am
sufflclazltto dilute the 8alt vetex to e point below that
wblahlis inju~low. The agreement md plan epeaiiyth~ the
defcmdantewill u~ontrlbute aa coats a mm su?flalent to pay
the expenses of adrslinlaterlng
                              the plan, and pravlde that these
oosts will attaah to eaoh leaaseinvolved GUIa pro ratr per
produalng well ba818 of not to exceed $1.50 per well per no&b
for the respective month8 that these oosts oiwrw. These
ptclleys   patd into the regi8try of the 116th JudMal ftL8-
       IIS~I
tpiat Court of alla8 Couaty, Texa8, and on order of the aourt
are rcilaitted
             to the Field $ngineer of the OovernLrrgGmmittee
in Tyler for the pqmetnt o? the expenre8 aea888ull~ inaurred
in the admlalrtretianof the p1e.1. The queutfPa, therefore,
re8olve8 lt8elf into whether or not the Stat8 Audlta 18 leml-
lg authorlrcedto We   an mullt of the roootmtrrof the -16~
field o?floe.
          The of?Soe of St8te Auditor and E??lol8aoyExpert
VU created, and the dutle8 of 8wh oS?lce defined, w Xouae
Bill 170 of the Flr8t Called Soa8lon of the Forty-firrtLea-
latar (Aots 1929, hlrt L8g., lat C.S., Oh. 91, H. 8. 170;
aodlfied a8 Articles #13a-l--4&13a-7, Venronle Annot8ted
Civil Statuterr,in&aA.ve~ and Artlale 422e, Vebm~1~8 P-1
        Seat&on 3 of Bows8 Bill 170 1s quoted in full 48 ?01-
Eli%!   l




             "Dutierr 8aid AudItor 18 imrsby @8ated
        the ruthorltr to innpeat all the book8 awl reoovda
        cd 811 thu o2fioer8,-departmat8 md lmistltutimr
        of the State oovommer4tmdanaJSmke      se-eta
        &IIdthOPOU@ UW4Wtl&4tiOQ Of ali OUUtodiur8 Of
        wblla fmdfs md di8bwsfap offl8eruof tbls St8to
        &d ahell h8ve ocartlnual a6aesa to and sixallexamine
        a11 the books, aeaounts, reporta,~vouaheraand other
        records of'any offloe, depsrtnent, Instltutloa,
        Board or Bureau a? the State aad aball tiveatlgate
        the e??lclsPlayof the permnnel aad clerfoal imoe
        thereof, and rhall keep @ prop8r reaord of hia In-
        vest*tionn.    Al1pPeseatatitQPs of e*ahwd
        every depertmat urd inetitutlaa~8 he-by required
        to ?umIrh aarlat6aaeto 8rld AuditOr mad to petit
it&or4blu       Buford D. Ikttlo, PI@ 3


        km lns~atlaa of their severe1 reporta, at all
        tiSW~8. (UhderuooringOUPU)
         owe uee that the State Auditor la authorlaod "to in-
apeot 011 th@ books and record8 of all the o??i~er8, depart-
m@nta md inr)titUti=UOf the 8tStO &velWnmt. " Wb muut,
thureforu,detenalae wheth8r the O~veaning &mnittee vlth it8
Tyler Field Offlae 18 8 Stat8 e&may vlthb the me8nlng of
the above quoted provision.



             'publia o??&cers m&d govemumntal upd &da&i-
        i4tP4tiVU bMPd# pO88088 Od y lwh pOW8PUM &Pe
        oxpreuu1~           waferred upcm thum by l&v or exe aeaeu-
        U%'ily inpli8d ?FQE th. &MYiWZ'U
                                      80 OaniOPEOd. '&Or
        OUU%Ot I.O@lly p8P?O?llMt8 llOtWlthOPiEsd &f
        exi8w           l&T,     .     .   .

             "St&tUteUuhlah prOa0FlbOWd linlt th8
        ueroire of o??Soirl duty Me Utiiatly aQa8tru8d
        in   mupeat         of   the       paver8   ooaierred   &ad the amskec
        of their exert3ire,4ad8whpw8zw                          menottok
        emlar~8dbyotmtruatlm.'
             w8 8180 qUOt8 fraBlth8 a480 of %hura'lakV, 8t&te, 79
A. %     193 (8U~l'OlWGOId& Of &lw),     a8 fO1lOV8,
             *        The Le@d.8tuvo aut preacrribe  all
        the pot& &ad duties thu Auditar of the Mato
        till be genritked to sxeraiue. 89 ha8 no duty
        or authority ,Wt ir not o@emed     by ut&tute, 8a&
        fua; 88 h8 e   are given p\ll3lielty
                                           thmu@ pubUa
            .       l   l    .




          whslo thora h&v6 boa PO dealslmu In this State
aaortruing the pr~vis&mku Of *us0 Ml1 170, UUpM, ve believe
t&at the above quoted prinalpleuare applloable. T?wn?ore,
foll~vingtheline o? tho~&teaqyo88ed In the abeve qUot&ioa,
ve em of the gpZn.Zoathat the depwtmoa+bBand inutitUtiCXL8
of the State Oovexmment,"as rued in xouue Ml1 170, u?o
limited to those State dspwtm8nte and Int3titUtPOns
                                                  that up0
IicmorableButord D. Rattle, Pa$~84


eatab2iahed by the knetitution    8nd statutes of thlr State.
Thla v%w is further atrengthenod
                               by the wording of the
emerguaoy clmae of Beid bill, vhiuh reads in part aa Sol-
lOlfS¶
           "seotioa 9. The iect th8t there la ao
      State Auditor &ad ao o??ioial.
                                   bai@atd    to
      audit 8ad iPVeUtig4tOthe au8todiPna of publia
      fuade uad the varloua deprrtsuenta
                                       of the State
      Oo~~toroato8nemergen~y,ead8zk
      tire puSIT neoesaitg . . .
         Tho,phn for the di8posal of salt vcrterMa uet
upbyvJ;rtue of the joiategreemmto? the State 8nd the de-
?Q&mtU izlthe injWIIat%Oasuit, vith thu epprm&l ,umlgoa-
8-t o? th8 dlstriat oourt. !thO UlCUlthlYUI8.8-t8   We *id
by the defend8ata into the ~glrta@y of the Court. The ameg
itanwitted to the Tyler Field Offlee QIIorder of the aouvt
?W   th8 ~ym8zltO?&dElbi8tJrtf~       O~iU,~d~~Oo~t~~
for the expadlturu of the80 ftaidumuut be mde to the court.
It Sollava that the iJovemlq$ Oonmlttee vlth it8 Tyler Field
O??$oe 18 nQt tht khd Of St&e      dOpeP~t      or b8tltutlcP
aovwud by House Bill 170.

         Uurre aoairc8ntof th8 feotthat Wr    plmbube8a
vary uueaersfulb its opembtlan8nd that the pollutSap of the
~4h3hO8~VWh48     bOQ   Ol%lUtMbtOd. ifOtiUOU'8    ~l~&V&l'O    Of
tti fU3t tUt the pl8a ~lVbte8 t0 tifWo0 the 8trtr?tc%'y  dutier
of the utato departmate.8ad their me&bWs who oa~prwe the
governlag eoaraittee (See Artloler 110445351, 5366, Rev%md
Civil Statutes, aad &'tiOleU 697, 698, 69&, Vemm'r P&
Code.) Bevmthelea8, ve -8 acumtr8ilned to hold t&t tlw kw-
eraiag Committeeviah It8 Tyler Ffeld Q??lae ia not a depart-
ment or lprtitutiaaof the State vithin the cootemplatlaa and
purview of Howe Bill 170.

          In view of the fobgo    , you we re8peot?ullyrb-
                               3s floianayWP@JP~ dew not
vlued t&&t the State krdlto??ard
Boaopable Buford 0. EWttle, &go   5



h&via 8uthorlty to nka UI adlt of ~tbo fylur pleld O??~CWof
the 6orerdng Commlttoe for dklt twter Oontrol.

                                      v*PY tdy   YOUCU
                                  ATTORIEXOmXRAL OF TXM




                                                         COMM”TCC